Citation Nr: 0015097	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1970.  He died September 22, 1996; the appellant is his 
surviving spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran died September 22, 1996 due to adenocarcinoma 
of an unknown primary site, with metastases, of 10 months' 
duration.

2.  The record contains no competent evidence of a nexus 
between the cause of the veteran's death and his military 
service, to include exposure to Agent Orange or other 
herbicide, or competent evidence of record showing that a 
service-connected disability caused or contributed to the 
veteran's death.

3.  At the time of the veteran's death, he was service 
connected for the following:  post-traumatic stress disorder 
(PTSD), evaluated as 100 percent disabling; scarring of the 
frontal portion of the scalp, left forehead, right neck and 
right ear lobe; flat feet, and post-traumatic headaches, each 
evaluated as 10 percent disabling; and for residuals of a 
fractured right ulnar styloid, a shell fragment wound below 
the angle of the mouth and residuals of a fractured right 
mandible, each evaluated as zero percent disabling.  The 
veteran was in receipt of a 100 percent rating beginning 
July 12, 1989.

4.  The veteran did not appeal rating actions pertinent to 
assignment of zero and 10 percent evaluations for 
disabilities other than PTSD.  

5.  In a final unappealed rating decision dated in September 
1989, the RO established service connection and assigned a 30 
percent evaluation for PTSD, effective May 9, 1989.  
Thereafter, the RO assigned a 100 percent evaluation based on 
VA hospitalization beginning July 12, 1989, and upon 
termination of such assigned a 100 percent evaluation based 
on the schedular criteria.

6.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than five years from the date of his discharge or other 
release from active duty.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a); 38 C.F.R. §§ 3.22, 20.1106 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection/Cause of death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. §§ 
3.307(a)(6)(iii) (1999).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (1999) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Specifically, where a veteran has Vietnam service and acute 
or subacute peripheral neuropathy is manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service, service incurrence shall be 
presumed.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).  

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).  If the service-connected disability affected a 
vital organ, careful consideration must be given to whether 
the debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).

Combat

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In Caluza v. Brown, 7 Vet. App. 498, 504 (1995), the United 
States Court of Veterans Appeals (Court) held that where the 
determinative issue involves medical etiology or diagnosis, 
competent medical evidence is required, but where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself.  See also Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  In that regard, the Board further 
notes that combat veterans are afforded special consideration 
and are given the benefit of the doubt in disability cases, 
i.e., in the case of any veteran who engaged in combat with 
the enemy in active service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, No. 97-1184 (U.S. Vet. App. July 23, 
1998); Velez v. West, 11 Vet. App. 148 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that his claim is well grounded by medical evidence 
showing a nexus between a current disability and the reported 
service incident.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court has recently clarified that the 
presumptions of § 1154(b) are applicable to the in-service 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).

Well grounded claims

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") to be "one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must be presented competent evidence of the veteran's death; 
a disease or injury that was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).  For service connection for the 
cause of death of a veteran, the first requirement, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die).  However, the last two requirements must 
also be supported by evidence of record.  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).


1318

Applicable regulations provide that:

Benefits authorized by 38 U.S.C.A. § 1318 
shall be paid to a deceased veteran's 
surviving spouse or children in the same 
manner as if the veteran's death is 
service connected when the following 
conditions are met:  

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either: 

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22.

The Court has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" 
claims received prior to the March 1992 effective date of 
section 20.1106, or, where a veteran had never filed a claim 
for VA benefits, and therefore no final VA decision regarding 
the veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998).

Analysis

COD

The veteran died September 22, 1996.  A death certificate is 
of record and identifies the immediate cause of death as 
adenocarcinoma of an unknown primary site, with metastases, 
stated to be of 10 months' duration.  No underlying causes or 
other significant conditions contributing to death were 
identified.

Also of record are the veteran's terminal hospital records 
from the San Juan Regional Medical Center.  The veteran was 
admitted in July 1996 with complaints of nausea and vomiting.  
He was noted to have adenocarcinoma with liver metastases and 
ascites.  The hospital report of history and physical 
examination notes that the primary cancer site was unknown 
and that the veteran had been diagnosed in December 1995.  
The report sets out that primary pancreatic cancer was 
suspected.  The veteran underwent terminal pain management 
until his death.

The veteran was not service-connected for adenocarcinoma 
during his lifetime.  The appellant has, however, contended 
that the cause of the veteran's death, adenocarcinoma, is 
related to service, in particular to Agent Orange exposure.  
Here the Board notes that service medical records and post 
service medical evidence for the initial year and service and 
for many decades thereafter are completely negative for any 
diagnosis of adenocarcinoma.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The Board also specifically acknowledges the 
appellant's contention that the veteran, a combat veteran who 
served in Vietnam is entitled to application of presumptions 
relevant to Agent Orange exposure.  The Board does not herein 
dispute that the veteran served in Vietnam.  Nor is there 
need to discuss whether the veteran was in fact exposed to 
Agent Orange or other herbicide in service.  Rather, the 
Board points out that the disease causing the veteran's 
death, adenocarcinoma of unknown origin, is not a disease 
presumptive to Agent Orange exposure under 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Absent objective 
evidence of some disease or disability for which service 
connection might be granted on a presumptive basis, the 
veteran is not entitled to the in-service presumption of 
exposure to a herbicide agent.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board further recognizes that the veteran was a combat 
veteran and that to the extent he asserted exposure to Agent 
Orange during his lifetime, such contention is presumed 
credible.  However, the record does not reflect that the 
veteran or the appellant are competent, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), to provide the requisite 
medical opinion as to a nexus between the fatal carcinoma and 
Agent Orange exposure or other incident of service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); Brock v. 
Brown, 10 Vet App 155 (1997) (applying Combee to claims based 
on exposure to herbicides); 38 C.F.R. § 3.303(d).  The record 
does not contain any competent medical opinion relating the 
fatal adenocarcinoma to Agent Orange exposure or other 
incident of service.  Nor does the record contain competent 
evidence that any disability related to the veteran's 
military service, to include those for which service 
connection was in effect during the veteran's lifetime, 
caused or contributed to his death.  Accordingly, the 
appellant's claim must be denied as not well grounded.

1318

In this case, there is no contention that the veteran was 100 
percent disabled from the date of his discharge from service.  
Nor does the appellant argue that any disability other than 
the veteran's PTSD warranted a 100 percent evaluation at any 
time during the veteran's lifetime.  The veteran was however, 
in actual receipt of total compensation benefits (a 100 
percent rating for his service-connected PTSD) effective from 
July 12, 1989, until his death in September 22, 1996, a 
period of less than 10 years.

By way of history the Board notes that service connection for 
PTSD was established by rating decision dated in September 
1989.  The veteran did not express disagreement with either 
the initial assignment of a 30 percent disability rating, or 
with the assigned effective date for the grant, May 9, 1989.  
Rather, the veteran thereafter applied for a 100 percent 
disability evaluation based on his VA hospitalization 
beginning in July 1989; such benefit was granted.  Thus, the 
September 1989 decision became final with respect to the 
effective date of the grant of service connection and the 
initial assignment of a 30 percent evaluation.  See  
[38 U.S.C.A. § 7105(c) (West 1991) (formerly 
38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (1999) (formerly 
38 C.F.R. § 19.192 (1989)).  

The Board next notes that the appellant submitted her claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 after the 
effective date of 38 C.F.R. § 20.1106.  Because she filed her 
claim after the March 1992 effective date for 
38 C.F.R. § 20.1106, and the record shows that there is a 
final RO decision (dated in September 1989) regarding the 
effective date of service connection and the level of the 
veteran's psychiatric disability, the Board concludes that 
the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application; the limited 
exceptions provided in Carpenter and Wingo are not present in 
this particular case.  See Marso, supra.

With regard to CUE, in order for a valid CUE claim to be 
raised, the appellant must allege with some specificity what 
the alleged error is, and, unless it is patently clear and 
unmistakable, the appellant must provide persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. 
Brown, 9 Vet. App. 52; 57 (1996).  The standard with respect 
to raising a claim for CUE is that it must be "the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, 6 Vet. 
App. at 43.  CUE requires more than a disagreement on how the 
facts are weighed or evaluated; the appellant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

There has been no claim that the September 1989 RO rating 
action that established service connection for PTSD, and 
assigned a 30 percent evaluation for PTSD involved CUE.  In 
fact, the record shows no indication that the appellant has 
specifically alleged that there was CUE in the September 1989 
final rating decision pertaining to the veteran's PTSD.  The 
Court has held that a claimant must raise with specificity 
issues of CUE under section 1318(b).  See Marso, supra.  As 
the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.

In sum, the criteria for a grant of entitlement to DIC 
benefits have not been, specifically, the evidence does not 
show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death; there exists a 
final RO decision dated in September 1989 and setting out the 
effective date of service connection as of a date less than 
10 years prior to his death, with initial assignment of a 30 
percent evaluation; and, the appellant applied for DIC 
benefits subsequent to March 1992 and has not raised a claim 
of CUE in the September 1989 RO decision.  As such there is 
no entitlement under 38 U.S.C.A. § 1318 and the appellant's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, thereby warranting a denial of the 
claim as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Other Contentions

The appellant's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist her in developing the evidence relevant to 
her claims, regardless of whether they are well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
contends that the case must be remanded in order to fulfill 
this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of well-grounded claims, VA 
has no duty to assist the appellant in developing her case.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

